EXHIBIT 10.1

 

 

AGREEMENT AND PLAN OF REORGANIZATION

 

THIS AGREEMENT AND PLAN OF REORGANIZATION (the “Agreement”) made and entered
into as of June 12, 2009 by and between Tamm Oil and Gas Corp., a Nevada
corporation (hereinafter referred to as or “TAMO”), and Petrocorp Inc., a
Delaware corporation (the “PTCP”).

 

RECITALS

 

WHEREAS, the PTCP owns all of the membership interests (the “Interests”) in
Union Energy (Alberta), LLC, a Colorado limited liability company (“UEA”); and

 

WHEREAS, TAMO desires to acquire the Interests in exchange for 1,000,000 shares
of TAMO common stock (the “TAMO SHARES”) and PTCP is willing to sell the
Interests to TAMO in exchange for  the TAMO SHARES.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and in reliance upon the representations and warranties
hereinafter set forth, the parties agree as follows:

 

 

1.

PURCHASE OF THE SHARES AND CONSIDERATION

 

1.1         Interests Being Purchased. Subject to the terms and conditions of
this Agreement, at the closing provided for in Section 2 hereof (the “Closing”),
PTCP sell, assign, transfer and deliver to TAMO the Interests.

1.2          Consideration. Subject to the terms and conditions of this
Agreement and in consideration of the sale, assignment, transfer and delivery of
the Interests Sold to TAMO, at the Closing TAMO shall issue and deliver the TAMO
Shares to PTCP.

 

 

 

2.

THE CLOSING

 

2.1          Time and Place. The closing of the transactions contemplated by
this Agreement shall be held at the offices of Frank J Hariton, Esq., 1065 Dobbs
Ferry Road, White Plains, NY 10607, at 4:00 p.m. on June 12, 2009, or on such
other date and at such other time and place as the parties may agree upon in
writing (the “Closing”).

 

2.2          Deliveries by PTCP. At the Closing, PTCP shall deliver an
instrument, reasonably satisfactory to TAMO and its counsel, conveying the
Interests, the resignation of all officers of UEA and documents electing persons
designated by TAMO as officers of UEA.

 

2.3          Deliveries by TAMO. At the Closing, TAMO shall deliver the
certificates for the TAMO SHARES registered in the name Petrocorp Inc.

 

 

3.

 REPRESENTATIONS AND WARRANTIES OF PTCP

 

PTCP, represents and warrants to TAMO as follows:

 

--------------------------------------------------------------------------------

3.1         Title. PTCP  owns all of the Interests, and shall transfer to TAMO
at the Closing good and valid title to the Sold Shares, free and clear of all
restrictions on transfer (other than any restrictions under federal and state
securities laws), liens, claims, options, charges, pledges, security interests,
and encumbrances of every kind, character or description.  PTCP is not a party
to any voting trust, proxy, or other agreement or understanding with respect to
the Interests.

 

3.2         Valid and Binding Agreement. PTCP has the full and unrestricted
right, power and authority and capacity to execute and deliver this Agreement
and consummate the transactions contemplated herein.  This Agreement has been
duly executed and delivered by PTCP and constitutes the valid and binding
obligation of PTCP, enforceable in accordance with its terms.

 

3.3          No Conflict. The execution and delivery of this Agreement and
consummation of the transactions contemplated hereby do not violate or conflict
with or constitute a default under any contract, commitment, agreement,
understanding, arrangement or restriction of any kind to which PTCP is a party
or by which PTCP or PTCP’s property is bound, or to the knowledge of PTCP any
existing applicable law, rule, regulation, judgment, or court order. PTCP is not
and will not be required to give any notice to or obtain any consent from any
person in connection with the execution and delivery of this Agreement or the
consummation of the transactions contemplated hereby.

 

3.4           Accurate Information. The information filed by PTCP pursuant to
the Securities Act of 1933, as amended (the “1933 Act”) and the Securities and
Exchange Act of 1934, as amended (the “1934 Act”) is true accurate and complete
and does not omit any facts, necessary to make such documents not misleading.

 

                                3.5           Litigation. There is no claim,
action suit or proceeding, at law or in equity, pending or threatened against
PTCP or UEA, (nor, to the knowledge of PTCP, is there any basis therefor) that
might result, either in any case or in the aggregate, in any material adverse
change in the business of UEA, nor is there any judgment, decree, injunction,
rule or order of any court, governmental department, commission, agency,
instrumentality or arbitrator outstanding against PTCP or relating to UAE or the
Interests having, or which insofar as can be reasonably foreseen, in the future
may have, any such effect. There is no claim, action, suit or proceeding by PTCP
currently pending or which PTCP intends to initiate that might potentially
result in a counterclaim affecting UEA or the Interests Shares.

 

 

 

 

 3.6         Organization.

3.6(a)    PTCP is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Delaware; has the corporate power and
authority to carry on its business as presently conducted; and is qualified to
do business as a foreign corporation and is in good standing under the laws of
each state in which either the ownership or use of the properties owned or used
by it, or the nature of the activities conducted by it, requires such
qualification, except where the failure to be so qualified would not have a
material adverse effect on the business or financial condition of PTCP.

 

3.6(b)  UEA is a limited liability company duly organized, validly existing, and
in good standing under the laws of the State of Colorado, has the corporate
power and authority to carry on its business as presently conducted; and is
qualified to do business as a foreign corporation and is in good standing under
the laws of each state in which either the ownership or use of the properties
owned or used by it, or the nature of the activities conducted by it, requires
such qualification, except where the failure to be so qualified would not have a
material adverse effect on the business or financial condition of UEA. The
copies of the Articles of Organization as certified by the Secretary of State of
Colorado, and the operating agreement of UEA, as certified by the Secretary of
UAE which will be delivered to TAMO for examination prior to the Closing, are
complete and correct copies of such constituent documents of UEA in effect on
the date hereof.

 

                              3.7 Property of UEA.    UAE owns, in fee simple
absolute, the property set forth on Schedule 3.7 hereto.

 

--------------------------------------------------------------------------------

 

                4.             INVESTMENT REPRESENTASTION

 

                PTCP acknowledges that the certificates for the TAMO SHARES will
be restricted securities under the Securities Act and will bear a restrictive
legend and TAMO’s transfer agent will maintain stop transfer instructions with
respect to the certificates and the shares represented thereby.  PTCP represents
that it is acquiring the TAMO shares for investment, for its own account and not
with a view to further distribution thereof.  The TAMO SHARES may not be sold by
PTCP in the absence of a registration statement under the Securities Act or the
availability of an exemption from registration.

 

 

 

 

5.

REPRESENTATIONS AND WARRANTIES OF TAMO

 

TAMO represents and warrants to PTCP as follows:

 

5.1          Authority. TAMO has all requisite corporate power and authority to
enter into this Agreement and to consummate the transactions contemplated
herein. The execution and delivery of this Agreement, and the consummation of
the transactions contemplated herein, have been duly authorized by all necessary
corporate action on the part of TAMO. This Agreement has been duly executed and
delivered by TAMO and constitutes the valid and binding obligation of the
Company, enforceable in accordance with its terms.

 

 

5.2

Organization.

 

5.2(a)    TAMO is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Nevada; has the corporate power and
authority to carry on its business as presently conducted; and is qualified to
do business as a foreign corporation and is in good standing under the laws of
each state in which either the ownership or use of the properties owned or used
by it, or the nature of the activities conducted by it, requires such
qualification, except where the failure to be so qualified would not have a
material adverse effect on the business or financial condition of TAMO.

 

5.2(b)      The copies of the Articles of Incorporation, and all amendments
thereto, of TAMO as on file with the Securities and Exchange Commission and
publicly available through the EDGAR system, are complete and correct copies of
the Articles of Incorporation and bylaws of TAMO in effect on the date hereof. .

 

 

 

5.3

Capitalization.

 

5.3(a)    The authorized capital stock of TAMO  consists of 750,000,000 shares
of Common Stock, $.001 par value, of which 62,780,000 shares are issued and
outstanding and 1,000,000 shares of Preferred Stock, $0.001 par value, of which
there are no shares issued and outstanding. 17,000, 000 shares will be issued on
closing for the acquisition of Asperago Holdings, Eleston SA and 116472 Alberta
Ltd for their lands. All of the issued and outstanding shares of Common Stock of
the Company are duly authorized, validly issued, fully paid and non-assessable,
are not subject to preemptive rights created by statute, the Company’s charter
documents or bylaws or any agreement to which the Company is a party or by which
it is bound, and were offered and sold in compliance with applicable state and
Federal securities laws.

 

5.3(b)    There are 1,280,000 outstanding options and warrants with an average
weighted exercise price of $1.75 issued and outstanding and no other options,
warrants, subscriptions, calls, rights, demands, commitments, convertible
securities or other agreements or arrangements of any character or nature
whatsoever to which TAMO is a party or by which it is bound obligating TAMO to
issue, deliver or sell, or cause to be issued, sold or delivered, additional
shares of capital stock of TAMO or obligating TAMO to grant, extend or enter
into any such option, warrant, subscription, call, right, demand, commitment,
convertible security or other agreement.

 

--------------------------------------------------------------------------------

 

 5.4          Litigation. Except for the previously disclosed Deepwell Oil and
Gas actions in the court of Nevada, there is no claim, action, suit, proceeding
or investigation, at law or in equity, pending or threatened against TAMO
affecting any of its properties or assets or, to the knowledge of TAMO, against
any officer or director of TAMO that might result, either in any case or in the
aggregate, in any material adverse change in the business, operations, affairs
or condition of TAMO or any of its properties or assets, or that might call into
question the validity of this Agreement, or any action taken or to be taken
pursuant hereto, nor is there any judgment, decree, injunction, rule or order of
any court, governmental department, commission, agency, instrumentality or
arbitrator outstanding against TAMO having, or which, insofar as can be
reasonably foreseen, in the future may have, any such effect.

 

5.5          Compliance with Applicable Law. TAMO has complied with all
applicable laws, regulations, orders and other requirements of all governmental
entities having jurisdiction over it and its assets, properties and operations,
except in any case where the failure to comply would not have a material adverse
effect on the business, assets or financial condition of TAMO. TAMO has not
received any notice of any material violation of any such law, regulation, order
or other legal requirement, and is not in material default with respect to any
order, writ, judgment, award, injunction or decree of any governmental entity,
applicable to TAMO or any of its assets, properties or operations.

 

5.6    No Conflict. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby do not and will not
conflict with or result in a breach of any term or provision of, constitute a
default under or result in a violation of, the Articles of Incorporation or
bylaws of TAMO, any agreement, contract, instrument, lease, license, agreement
or undertaking to which TAMO is a party or by which it or any of its assets are
bound, or any judgment, decree, order or writ by which TAMO is bound or to which
it or any of its assets or properties are subject.

 

5.7       Consent. TAMO is not required to submit any notice, report, statement,
or other filing with and no consent, approval, order or authorization by any
person is required to be obtained by TAMO in connection with the execution and
delivery of this Agreement, other than (a) such consents, approvals, orders,
authorizations, registrations, declarations and filings as may be required under
applicable state securities law and (b) such other consents, approvals, orders,
authorizations, registrations, declarations and filings which if not obtained or
made would not have a material adverse effect on TAMO.

5.8 Compliance With Securities Laws

 

5.8(a) All reports required to be filed by TAMO with the Securities and Exchange
Commission (collectively, the “Reports”) have been properly filed and comply in
all material respects with the requirements of the 1934 Act and the rules and
regulations promulgated thereunder with respect to such Reports. None of the
filed Reports contain any untrue statement of a material fact, or fail to state
any material fact required to be stated therein or necessary to make the
statements made therein not misleading.

 

5.8(b) Except for a normal review of financials - No formal or informal
investigation or examination by the Securities and Exchange Commission or by the
securities administrator of any state is pending or threatened against TAMO.

 

                        5.8(c) TAMO has not been convicted of any felony or
misdemeanor in connection with the purchase and sale of any security or
involving the making of any false filing with the Securities and Exchange
Commission.

 

                                5.8(d) TAMO is not subject to any order,
judgment or decree of any court of competent jurisdiction, temporarily or
preliminarily restraining or enjoining, or subject to any order, judgment or
decree of any court of competent jurisdiction, permanently restraining or
enjoining, TAMO from engaging in or continuing any conduct or practice in
connection with the purchase or sale of any security or involving the making of
any false filing with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

                                5.8(e) TAMO does not have a class of securities
registered under and is not subject to Section 12(g) of the Securities Exchange
Act of 1934.

 

5.9      Investment Company. TAMO is not required to be registered as an
investment company under the Investment Company Act of 1940, as amended, and
neither TAMO nor its officers or directors are required to be registered as
investment advisors under the Investment Advisor Act of 1940, as amended.

 

 

 

6.

SURVIVAL OF REPRESENTATIONS AND WARRANTIES

 

The representations and warranties contained herein shall survive the Closing,
but shall expire on the first anniversary date following the date of Closing,
unless a specific claim in writing with respect to these matters shall have been
made, or any action at law or in equity shall have been commenced or filed
before such anniversary date. Any investigations made by or on behalf of any of
the parties prior to the date of Closing shall not affect any of the parties’
obligations hereunder. Completion of the transactions contemplated herein shall
not be deemed or construed to be a waiver of any right or remedy of any of the
parties.

 

 

7.

TERMINATION

 

10.1       Termination. This Agreement may be terminated at any time prior to
the Closing Date:

 

(a)       by mutual written consent of TAMO and PTCP;

 

(b)     by TAMO if there has been a material breach of any representation,
warranty, covenant or agreement contained in this Agreement by PTCP; or

 

 

(c)          by PTCP if there has been a material breach of any representation,
warranty, covenant or agreement contained in this Agreement by TAMO.

 

7.2       Effect of Termination. Termination of this Agreement in accordance
with Section 7.1 may be effected by written notice from either TAMO or PTCP, as
appropriate, specifying the reasons for termination and shall not subject the
terminating party to any liability for any valid termination.

 

 

8.

MISCELLANEOUS

 

8.1       Further Assurances. From time to time, at the other party's request
and without further consideration, each of the parties will execute and deliver
to the others such documents and take such action as the other party may
reasonably request in order to consummate more effectively the transactions
contemplated hereby.

 

8.2       Payment of Fees and Expenses. If any legal action or any arbitration
or other proceeding is brought for the enforcement of this Agreement, or because
of an alleged dispute, breach, default, or misrepresentation in connection with
any of the provisions of this Agreement, the successful or prevailing party
shall be entitled to recover reasonable attorneys' fees and other costs incurred
in that action or proceeding, in addition to any other relief to which it or
they may be entitled.

 

8.3       Parties in Interest. Except as otherwise expressly provided herein,
all the terms and provisions of this Agreement shall be binding upon, shall
inure to the benefit of and shall be enforceable by the respective heirs,
beneficiaries, personal and legal representatives, successors and assigns of the
parties hereto.

 

--------------------------------------------------------------------------------

 

8.4       Entire Agreement; Amendments. This Agreement, including the Schedules,
Exhibits and other documents and writings referred to herein or delivered
pursuant hereto, which form a part hereof, contains the entire understanding of
the parties with respect to its subject matter. There are no restrictions,
agreements, promises, warranties, covenants or undertakings other than those
expressly set forth herein or therein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to its subject
matter. This Agreement may be amended only by a written instrument duly executed
by the parties or their respective successors or assigns.

 

8.5       Headings. The section and paragraph headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

8.6          Pronouns. All pronouns and any variations thereof shall be deemed
to refer to the masculine, feminine or neuter, singular or plural, as the
identity of the person, persons, entity or entities may require.

 

8.7       Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

 

8.8       Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York as they are applied to
contracts executed, delivered and to be performed entirely within such state.

 

8.9       Person. For purposes of this Agreement, the term “Person” shall mean
any individual, corporation, partnership, joint venture or other business
enterprise or entity and any governmental agency, federal, state or local.

 

8.10     Notices. Any and all notices, demands or other communications required
or desired to be given hereunder by any party shall be in writing and shall be
validly given or made to another party if given by personal delivery, telex,
facsimile, telegram or if deposited in the United States or Canadian mail,
certified or registered, postage prepaid, return receipt requested. If such
notice, demand or other communication is given by personal delivery, telex,
facsimile or telegram, service shall be conclusively deemed made at the time of
receipt. If such notice, demand or other communication is given by mail, such
notice shall be conclusively deemed given at the close of the third business day
after the deposit thereof in the United States or Canadian mail addressed to the
party to whom such notice, demand or other communication is to be given as
hereinafter set forth:

 

 

If to TAMO:

At the address set forth below his name on the signature page of this Agreement.

 

 

If to the PTCP:

At the address set forth below its name on the signature page of this Agreement.

 

In either case with a copy to:

                                                                               

 

and                                                                        
Frank J. Hariton, Esq.

                                                                               
1065 Dobbs Ferry Road

                                                                               
White Plains, New York 10607        

--------------------------------------------------------------------------------

                                          

 

8.11

Payment of Expenses.

 

                TAMO and PTCP shall each bear their own fees and expenses
(including legal fees) incurred incident to the preparation and carrying out of
the transactions contemplated herein.

 

 


SIGNATURE PAGE FOLLOWS

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
parties hereto as of the date first above written.

 

TAMM OIL AND GAS CORP.,

 

a Nevada corporation

 

 

By:  /s/ Wiktor Musial

 

 

Name: WIKTOR MUSIAL, President

 

 

Address:

Suite 405, 505 8th Ave  SW

Calgary, AB, Canada T2P 1G2.

 

 

 

 

 

   

 

                                                                                  
        PETROCORP INC., a Delaware corporation

                                                                                               
    

                                                                               

 

                                                                                        
By:        /s/ James Fitzsimons

                                                                                         
Name:  James Fitzsimons, President

                                                                                               
    Address:    1065 Dobbs Ferry Road

                                                                                                               
         White Plains, New York 10607

 

--------------------------------------------------------------------------------

 


SCHEULE 3.7

 

Eight contiguous sections (totaling 5,120 acres) of oil sands leases in the
Peace River Oil Sands Area of northern Alberta, Canada with a term of 15 years
expiring on or about May 15, 2023. 